Citation Nr: 0332361	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  01-05 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
ulcers.

3.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to January 
1981.

In a rating decision dated in February 1992, the Regional 
Office (RO) denied the veteran's claim for service connection 
for a psychiatric disability.  He was notified of this 
decision and of his right to appeal by a letter dated the 
following month, but a timely appeal was not received.  By 
rating action dated in April 1992, the RO denied service 
connection for ulcers.  The veteran was informed of this 
determination and his appellate rights in a letter dated 
later that month.  He has subsequently sought to reopen his 
claims for service connection for a psychiatric disability 
and an ulcer condition.  

During the hearing before the undersigned, the veteran 
referred to claims for service connection for back, hip and 
bilateral knee disabilities on a secondary basis.  Since 
these matters were not developed or certified for appeal, 
they are referred to the RO for appropriate action.

The Board notes that a supplemental statement of the case 
issued in March 2002 addressed the issues of service 
connection for lumbar spine, bilateral knee and hip disorders 
on a secondary basis, service connection for post-traumatic 
stress disorder and for an increased rating for postoperative 
residuals of a bunionectomy of the left foot.  Since a 
substantive appeal was not filed, however, this decision is 
limited to the issues set forth on the preceding page.




REMAND

The veteran asserts that he has submitted new and material 
evidence warranting reopening of his claims for service 
connection for a psychiatric disability and ulcers.  In this 
regard, at the hearing before the undersigned in March 2003, 
the veteran testified that he had received treatment for 
psychiatric problems at Central State Hospital in Louisiana 
in 1981 or 1982.  He also mentioned treatment at Red River 
Treatment Center in 1984, Fort Root, in Little Rock, 
Arkansas, and Biloxi-Gulfport (apparently, the latter two 
facilities are part of the Department of Veterans Affairs 
(VA)).  (See hearing transcript, pages 4-5.)  It does not 
appear that records of such treatment have been associated 
with the claims file.

The law pertaining to the development of VA compensation 
claims has changed during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  Furthermore, there is contrary 
legal precedent, see VAOPGCPREC 11-00, which holds the VCAA 
applies retroactively to claims pending on the date the law 
was enacted, such as these claims.

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) (2003) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9 (2002)).  The 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

The record shows that the veteran was sent a letter by the RO 
in July 2001 that explained what evidence was necessary to 
show entitlement to the benefit sought, and the VA's duty to 
obtain evidence.  The veteran was not advised, however, that 
he had to submit new and material evidence to reopen his 
claim for service connection for a psychiatric disability.  
In addition, the letter only mentioned the veteran's claim 
for service connection for a psychiatric disability.  It does 
not appear that the appellant has been furnished the notice 
required by VCAA, to include as specified in 38 U.S.C.A. 
§ 5103(a) and (b), concerning his attempt to reopen his claim 
for service connection for ulcers, or for his claim for 
service connection for alcoholism.  In this case, the veteran 
has not been provided with notice of what specific 
information and/or specific medical or lay evidence, not 
previously submitted, is necessary to substantiate his, and 
what specific evidence, if any, the veteran is expected to 
obtain and submit, and what specific evidence will be 
retrieved by VA.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should assist the veteran and 
his representative in obtaining treatment 
records from Central State Hospital in 
Louisiana, Red River Treatment Center, 
Fort Root and Gulfport-Biloxi.  The 
veteran should be requested to provide 
any further information needed to request 
such records and records of any other 
treatment he has received for a 
psychiatric disability, ulcers or 
alcoholism since service.  

2.  The RO should then review the claims 
file and ensure that all VCAA notice and 
assistance obligations have been 
satisfied as to the matters under appeal.  
If in order, the veteran and his 
representative should then be provided a 
supplemental statement of the case.  
After the usual time for response, the 
case should be returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



